Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Daniel Fitzgerald, Reg. No. 38,880, on April 5, 2021.

The application has been amended as follows: 
Claim 21, line 20:  before “value”, delete “shared” and insert -- collective --.
Claim 28, line 2:  before “value”, delete “shared” and insert -- collective --.

Reasons for Allowance
Claims 21 and 24-37 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record is Kaminkow et al., US 2007/0167217 A1 (hereinafter Kaminkow) and Walker et al., US 2009/0305764 A1 (hereinafter Walker).
With respect to the prior art rejections under 35 USC 102 and 35 USC 103, the examiner is persuaded by applicant’s arguments in the response dated October 11, 2017.  The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.
With respect to the rejections under 35 USC 101, the present claims are directed to an improvement under prong 2 of step 2A.  Specifically, the present claims describe an “alternative gaming system[] to minimise or eliminate any period where the player thinks the jackpot will not be won” as stated in [06] of the specification.  As such, the present claims integrate the abstract idea into a practical application and are directed to patent eligible subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/WERNER G GARNER/Primary Examiner, Art Unit 3715